Exhibit 10.2




FIRST AMENDMENT AGREEMENT

TO

ASSET PURCHASE AGREEMENT




THIS FIRST AMENDMENT AGREEMENT is entered into on this ___ day of May, 2009, by
and among BRIMMER COMPANY, LLC, a Minnesota limited liability company (the
"Buyer"), STEN CORPORATION, a Minnesota corporation (“Sten”), and STENCOR, INC.,
a Minnesota corporation and wholly owned subsidiary of Sten (“Old Stencor”, and
each of Old Stencor and Sten, a “Seller” and collectively, the “Sellers”).




WHEREAS, Buyer and Sellers entered into an Asset Purchase Agreement, dated
November 26, 2008 (the “Asset Purchase Agreement”); and




WHEREAS, Buyer and Sellers have mutually agreed to amend the Asset Purchase
Agreement as set forth herein.




NOW, THEREFORE, based upon the above recitals, the parties hereto agree as
follows:




1.

All capitalized terms used herein shall have the same meaning given to them in
the Asset Purchase Agreement, unless otherwise defined herein.




2.

Section 1.1(a) shall be deleted in its entirety and intentionally omitted.




3.

Section 2.1 of the Asset Purchase Agreement shall be deleted in its entirety and
replaced with the following:




“2.1

Purchase Price.  The aggregate purchase price (the “Purchase Price”) to be paid
by Buyer to Sellers in full consideration for the Assets shall be One Million
Ninety-Five Thousand Nine Hundred and Eighty-Six Dollars ($1,095,986):  At
closing, Sellers agree to pay out of the proceeds from the Purchase Price all of
Old Stencor’s 2008 real estate taxes payable in 2009 and Sellers shall also pay
off and satisfy the Austin State Bank mortgage, as well as any and all other
liens, mortgages, security interests and encumbrances on the Assets. Sellers and
Buyer agree further agree that at Closing, Five Hundred Thousand Dollars
($500,000) of the Purchase Price will be transferred to LAURUS CAPITAL
MANAGEMENT LLC and its agent LV ADMINISTRATIVE SERVICES INC as full satisfaction
of all liens, mortgages, security interests and other encumbrances held by it on
the Assets and Real Property.”




4.

Sections 2.2, 2.4(a) and 2.4(b) shall be deleted in their entirety and
intentionally omitted.




5.

Section 3.1 shall be amended by deleting the words “December 31, 2008” and
replacing them with “June 15, 2009”.




6.

All other provisions of the Asset Purchase Agreement shall remain unchanged and
in effect.




7.

This Amendment Agreement may be executed in several counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.  Signatures delivered via facsimile transmission shall be binding
upon the party so delivering such a signature, regardless of whether originally
executed signatures are subsequently delivered.







IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement the
day and year first above written.







BRIMMER COMPANY, LLC




By: __________________________
Kenneth W. Brimmer, Its Chief Manager

STEN CORPORATION




By: ________________________________
Allan Anderson, Chairman of the Board of Directors and Chairman of  the Special
Committee




STENCOR, INC.

__________________________
Allan Anderson, Chairman of the Board of Directors of STEN Corporation and
Chairman of the Special Committee




_______________________________

Kenneth W. Brimmer, CEO












